In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  15-­‐‑1659  
BRIAN  HERRON,  
                                                                Plaintiff-­‐‑Appellant,  
                                           v.  

DOUGLAS  MEYER,  
                                                               Defendant-­‐‑Appellee.  
                           ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
            Southern  District  of  Indiana,  Terre  Haute  Division.  
      No.  2:13-­‐‑cv-­‐‑109-­‐‑JMS-­‐‑WGH  —  Jane  E.  Magnus-­‐‑Stinson,  Judge.  
                           ____________________  

     SUBMITTED  MARCH  18,  2016  —  DECIDED  APRIL  25,  2016  
                  ____________________  

   Before   BAUER,   EASTERBROOK,   and   HAMILTON,   Circuit  
Judges.  
    EASTERBROOK,  Circuit  Judge.  In  this  Bivens  suit,  Brian  Her-­‐‑
ron,   a   disabled   federal   prisoner,   accuses   guard   Douglas  
Meyer  of  transferring  him  to  a  cell  that  the  guard  knew  was  
likely   to   cause   him   injury.   Meyer   did   this,   Herron   alleges,  
because  he  disliked  the  fact  that  Herron  had  filed  grievances  
and   had   refused   to   share   a   cell   with   an   inmate   who   he  
thought  endangered  him.  Herron  maintains  that  Meyer  vio-­‐‑
2                                                               No.  15-­‐‑1659  

lated   the   First   and   Eighth   Amendments.   The   district   court  
dismissed   the   First   Amendment   theory   and   held   that   the  
guard   is   entitled   to   qualified   immunity   on   the   Eighth  
Amendment   theory.   2014   U.S.   Dist.   LEXIS   20865   (S.D.   Ind.  
Feb.   20,   2014)   at   *7–9   (First   Amendment);   2015   U.S.   Dist.  
LEXIS  28263  (S.D.  Ind.  Mar.  9,  2015)  (Eighth  Amendment).  
      We  report  the  facts  of  record  in  the  light  most  favorable  
to   Herron.   A   former   gang   member,   he   is   serving   long   sen-­‐‑
tences  for  bank  robbery  and  other  crimes.  Before  his  transfer  
to   the   prison   at   Terre   Haute,   where   the   events   we   narrate  
occurred,  he  had  been  attacked  by  other  inmates  at  a  differ-­‐‑
ent  prison  and  left  permanently  disabled.  He  is  confined  to  a  
wheelchair  and  is  incontinent,  though  usually  he  has  a  brief  
time  to  make  it  to  a  toilet  before  soiling  himself.  When  arriv-­‐‑
ing   at   Terre   Haute,   Herron   was   assigned   to   a   cell   designed  
for   wheelchair-­‐‑bound   inmates.   Among   other   features,   the  
cell  has  grab  bars  that  inmates  can  use  to  transfer  safely  from  
a  wheelchair  to  a  bed  or  toilet;  it  also  has  a  shower  that  the  
occupant  can  use  to  clean  up  if  he  does  not  make  it  to  the  toi-­‐‑
let  in  time.  
     Herron   originally   believed   that   the   persons   who   injured  
him  did  so  as  part  of  gang  warfare,  but  he  was  told  by  some  
inmates   at   Terre   Haute   that   he   had   been   targeted   because  
they   believed   him   to   be   a   pedophile.   Herron   checked   and  
found   that,   indeed,   his   prison   records   contained   references  
to   the   Adam   Walsh   Child   Protection   and   Safety   Act,   42  
U.S.C.  §§  16901–91,  even  though  his  convictions  are  for  other  
crimes.  He  filed  a  grievance  asking  the  prison  to  correct  his  
records  and  a  request  under  the  Privacy  Act  asking  the  Bu-­‐‑
reau   of   Prisons   to   do   so.   The   Bureau   made   the   change,   but  
No.  15-­‐‑1659                                                                     3  

the   news   may   not   have   reached   the   prison   until   after   the  
events  we  narrate.  
     On  being  told  that  some  other  inmates,  believing  him  to  
be   a   child   molester,   were   planning   to   attack   him   anew,   he  
asked  to  be  placed  in  segregation.  The  prison  complied.  The  
segregation  unit  has  wheelchair-­‐‑accessible  cells,  and  Herron  
was  assigned  to  one.  Another  inmate  joined  him  a  few  days  
later   (it   was   a   two-­‐‑person   cell),   and   within   the   month   at-­‐‑
tacked  him  over  his  “Walsh  Act  stuff.”  The  attacker  was  re-­‐‑
moved,  and  Herron  again  had  the  cell  to  himself.  
      Before   the   month   was   out,   Meyer   arrived   with   a   new  
cellmate   for   Herron.   The   two   prisoners   discussed   whether  
they  could  tolerate  each  other,  and  when  the  newcomer  told  
Herron   that   he   was   being   moved   because   he   had   just   at-­‐‑
tacked  his  former  cellmate,  Herron  objected.  Meyer  took  the  
other  prisoner  away,  then  came  back  and  took  Herron  away.  
Meyer   demanded   of   Herron   to   know   “what   your   problem  
is”  and,  when  Herron  replied  that  he  just  wanted  to  be  safe,  
Meyer   replied:   “Well,   don’t   you   have   a   Walsh   Act   assign-­‐‑
ment?   We   didn’t   put   it   on   you   here   at   Terre   Haute,   so   quit  
filing.”   Visibly   angry,   Meyer   continued:   “you   are   not   going  
to   sit   in   my   [special   housing   unit]   living   high   on   the   hog.   I  
have  something  in  store  for  you.”  
    Having   said   that,   Meyer   and   some   other   guards   carried  
Herron   to   a   non-­‐‑wheelchair-­‐‑accessible   cell.   It   lacked   grab  
bars,   it   lacked   a   shower,   and   it   had   a   concrete   bed   that   a  
wheelchair-­‐‑bound   inmate   would   find   hard   to   use.   Herron  
protested,  but  Meyer  replied  that  he  would  be  in  that  cell  for  
“the   next   couple   of   days   or   so”   and   warned   Herron   not   to  
“hit  the  duress  button  unless  it  was  a  life-­‐‑threatening  situa-­‐‑
tion.”   When   Herron   next   needed   to   use   the   toilet,   he   asked  
4                                                                No.  15-­‐‑1659  

guards  for  help.  They  refused.  Without  the  aid  of  grab  bars,  
Herron   fell   when   trying   to   get   out   of   his   wheelchair   and  
struck  his  head.  He  was  found  lying  helpless  with  his  head  
near  the  toilet.  He  was  taken  to  a  hospital  and  treated  for  in-­‐‑
juries  that  included  a  laceration  to  his  temple,  a  contusion  to  
one  shoulder,  and  a  sprained  spine.  
      The  district  court  analyzed  Herron’s  Eighth  Amendment  
theory   as   if   he   were   contending   that   the   Constitution   re-­‐‑
quires   grab   bars   for   all   wheelchair-­‐‑bound   inmates,   all   the  
time.  Finding  that  it  does  not—and  adding  that  Meyer  likely  
anticipated  that  other  guards  would  help  Herron  use  the  toi-­‐‑
let   in   his   new   cell—the   court   concluded   that   Meyer   is   enti-­‐‑
tled  to  qualified  immunity.  
    Some   of   Herron’s   argument   reads   like   an   appeal   to   the  
medical-­‐‑care  principle  of  Estelle  v.  Gamble,  429  U.S.  97  (1976),  
and  Farmer  v.  Brennan,  511  U.S.  825  (1994).  But  Herron,  who  
was   proceeding   without   the   assistance   of   counsel,   should  
not  be  held  to  a  lawyer’s  standard  of  articulating  (and  being  
bound   by)   a   legal   theory.   His   grievance   more   naturally  
sounds  like  a  contention  that  Meyer  decided  to  hand  out  on-­‐‑
the-­‐‑spot  punishment  to  an  inmate  who  filed  too  many  griev-­‐‑
ances  and  objected  to  potential  cellmates.  
    It   would   violate   the   Due   Process   Clause   or   the   Eighth  
Amendment,   if   not   both,   for   a   guard   to   clobber   an   inmate  
with   a   truncheon   in   order   to   penalize   a   request   to   correct  
prison   records.   Punishment   is   limited   to   that   authorized   by  
the   judgment   of   conviction   and   the   ordinary   conditions   of  
confinement,   plus   discipline   that   must   be   preceded   by   pro-­‐‑
cedural   safeguards.   See   Wolff   v.   McDonnell,   418   U.S.   539  
(1974).   The   facts   narrated   by   Herron   suggest   that   Meyer,  
knowing   that   a   blow   was   out   of   the   question,   decided   to  
No.  15-­‐‑1659                                                                  5  

achieve  the  same  effect  by  moving  Herron  to  a  cell  where  he  
was   likely   to   suffer   an   injury.   And   given   the   clearly   estab-­‐‑
lished   law   that   guards   may   not   administer   their   personal  
brand  of  punishment,  see  Hudson  v  McMillian,  503  U.S.  1,  6–7  
(1992);  Gilbert  v.  Cook,  512  F.3d  899  (7th  Cir.  2008),  it  follows  
that  guards  are  not  entitled  to  qualified  immunity  when  they  
seize   on   what   seems   to   them   a   clever   way   of   achieving   the  
same  result.  
    Meyer  insists  that  he  was  implementing  a  policy  of  mov-­‐‑
ing  every  inmate  who  objects  to  a  new  cellmate,  in  order  to  
prevent  inmates  from  reserving  one-­‐‑person  cells.  Meyer  says  
that  he  expected  guards  near  Herron’s  new  cell  to  assist  him  
when   necessary   and   believed   that   no   harm   would   come   to  
him.   He   told   the   district   court   that   he   did   not   say   anything  
similar   to   the   language   Herron   imputes   to   him—and   that  
Herron,  far  from  objecting  to  the  new  cell,  consented  to  the  
placement.  If  the  jury  believes  this,  then  Meyer  will  prevail.  
But   on   motion   for   summary   judgment   we   must   take   Her-­‐‑
ron’s  view  of  matters,  and  if  a  jury  believes  Herron  and  con-­‐‑
cludes   that   Meyer   moved   him   to   a   new   cell   hoping   that   he  
would  be  injured,  then  Herron  is  entitled  to  damages.  
    Herron   maintains   that   Meyer   violated   the   Free   Speech  
Clause  (or  perhaps  the  Petition  Clause)  of  the  First  Amend-­‐‑
ment,  in  addition  to  the  Due  Process  and  Cruel  and  Unusual  
Punishments  Clauses.  Piling  up  the  legal  theories  would  not  
add   to   the   remedies,   and   the   instructions   in   a   case   such   as  
this   should   not   tell   the   jurors   about   different   legal   theories.  
Jurors  should  be  told  what  facts  they  need  to  find  in  order  to  
support  a  decision  for  one  side  rather  than  another—and  we  
have  already  explained  that,  if  the  jury  finds  the  facts  in  Her-­‐‑
6                                                                   No.  15-­‐‑1659  

ron’s   favor,   then   he   wins.   This   makes   it   unnecessary   to   say  
much  more  about  the  First  Amendment  theory.  
     The  district  court  dismissed  the  First  Amendment  theory  
on  the  pleadings  after  observing  that,  although  inmates  have  
a  right  to  speak,  they  do  not  have  a  right  to  one-­‐‑person  cells.  
Justice   Holmes   would   have   approved.   He   once   remarked:  
“The  petitioner  may  have  a  constitutional  right  to  talk  poli-­‐‑
tics,   but   he   has   no   constitutional   right   to   be   a   policeman.”  
McAuliffe  v.  New  Bedford,  155  Mass.  216,  220  (1892).  Modern  
doctrine  asks,  however,  whether  a  price  has  been  attached  to  
protected  speech.  Arizona  Free  Enterprise  Club’s  Freedom  Club  
PAC   v.   Bennett,   564   U.S.   721,   741–43   (2011);   Board   of   County  
Commissioners  v.  Umbehr,  518  U.S.  668,  673–75  (1996).  
     Herron   and   the   district   court   refer   to   this   as   a   “retalia-­‐‑
tion”   theory,   but   we   avoid   that   word.   All   penalties   for  
speech  could  be  called  retaliatory,  so  the  word  does  not  add  
anything  and  has  some  potential  to  confuse  matters,  as  it  did  
in  Fairley  v.  Andrews,  578  F.3d  518,  525  (7th  Cir.  2009).  
     If  Meyer  set  out  to  punish  Herron  for  his  grievances,  then  
a   price   has   been   attached   to   speech.   The   district   court  
thought   otherwise   in   part   because   Herron   had   not   attached  
his  grievances  to  the  complaint,  but  that  was  not  necessary;  a  
complaint   narrates   a   claim   and   need   not   supply   the   proof.  
That  comes  later.  Pratt  v.  Tarr,  464  F.3d  730,  732–33  (7th  Cir.  
2006).  And  if,  as  we  doubt,  an  amendment  to  the  complaint  
was  required,  the  district  court  should  have  allowed  it  rather  
than  dismissing  the  claim.  See,  e.g.,  Runnion  v.  Girl  Scouts  of  
Greater  Chicago,  786  F.3d  510,  519–23  (7th  Cir.  2015).  
     Whether   a   penalty   has   been   attached   to   protected   speech  
is  potentially  more  difficult.  Many  decisions  assume  that  es-­‐‑
No.  15-­‐‑1659                                                               7  

sentially   everything   a   prisoner   says   in   the   grievance   sys-­‐‑
tem—if   not   everything   a   prisoner   says   to   a   guard—is   pro-­‐‑
tected   by   the   First   Amendment.   See,   e.g.,   DeWalt   v.   Carter,  
224  F.3d  607,  618  (7th  Cir.  2000);  Pearson  v.  Welborn,  471  F.3d  
732,  741  (7th  Cir.  2006).  These  decisions  do  not  discuss  a  par-­‐‑
allel  line  of  cases  about  grievances  that  public  workers  make  
about  the  conditions  of  their  employment.  That  line  of  cases  
attempts   to   distinguish   statements   on   topics   of   public   im-­‐‑
portance  (protected)  from  personal  gripes  (unprotected)  and  
statements   that   disrupt   the   workplace   (also   unprotected).  
Compare   Connick   v.   Myers,   461   U.S.   138   (1983),   with   Rankin  
v.  McPherson,  483  U.S.  378  (1987);  see  Pickering  v.  Board  of  Ed-­‐‑
ucation,   391   U.S.   563   (1968).   The   decisions   in   the   prison-­‐‑
grievance  line  do  not  explain  why  the  First  Amendment  of-­‐‑
fers  greater  protection  to  prisoners  than  to  public  employees.  
We   do   not   get   into   that   here,   because   the   subject   has   not  
been  addressed  in  the  briefs.  It  is  enough  to  flag  the  subject  
as  worth  attention,  either  in  some  future  litigation  or  in  this  
case   if,   contrary   to   our   expectations,   the   First   Amendment  
theory  turns  out  to  matter.  
      The  judgment  of  the  district  court  is  vacated,  and  the  case  
is   remanded   for   further   proceedings   consistent   with   this  
opinion.